Citation Nr: 1219322	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-42 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the Veteran's spouse for VA dependency purposes, prior to September 15, 2009. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from December 1960 to September 1980.  He also appears to have had six months of active service prior to December 1960.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant appealed this decision and the case was certified to the Board for appellate action.

In his October 2010 VA Form 9, the Veteran requested a Board hearing.  However, in September 2011, he submitted a statement indicating his wish to withdraw his hearing request.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.


FINDING OF FACT

In a written statement received by VA in March 2011, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran of his desire to withdraw his appeal for the issue of recognition of the Veteran's spouse for VA dependency purposes prior to October 1, 2009.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, in correspondence received by VA on March 17, 2011, indicated that he wished to withdraw this appeal.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


